Citation Nr: 1727288	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-27 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating for posttraumatic stress disorder, rated as 50 percent disabling prior to July 9, 2014, and 70 percent disabling thereafter.

2.  Entitlement to a total disability rating based on individual unemployability prior to July 9, 2014.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1969 to September 1971.  The issue of entitlement to an initial increased rating for posttraumatic stress disorder (PTSD) is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In an April 2014 Board remand, the Board assumed jurisdiction over the claim for a total disability rating based on individual unemployability (TDIU) as derivative to the PTSD claim.  An October 2016 rating decision granted an increased rating for PTSD as well as entitlement to TDIU, both effective July 9, 2014.

In October 2013, the Veteran testified at a travel board hearing before the Board; a transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's PTSD most nearly approximates deficiencies in most areas of work, school, family relationships, thinking, judgment, and mood without total occupational and social impairment.

2.  The Veteran's service-connected disabilities did not preclude him from securing or following substantially gainful employment consistent with his education and industrial background prior to July 9, 2014.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent for PTSD are met.  38 U.S.C.A. § 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.

2.  The criteria for entitlement to a TDIU prior to July 9, 2014 are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A 50 percent evaluation was assigned for PTSD in a December 2011 rating decision, effective September 14, 2009.  An October 2016 rating decision granted a 70 percent rating for PTSD as well as entitlement to TDIU, both effective July 9, 2014.  The Veteran contends that a higher rating is warranted for his PTSD as his symptoms are more severe than what is contemplated by the current evaluations. 

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code (DC), the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

The Board is required to consider and discuss all relevant evidence on both sides of the issue.  Evans v. West, 12 Vet. App. 22, 30 (1998).  Under the "benefit-of-the-doubt" rule, where an approximate balance of positive and negative evidence exists regarding the merits of an issue material to the determination of a matter, the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 -57 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

The veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589  (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases where, as here, the question for consideration is the propriety of the initial disability rating assigned, however, an evaluation of the medical evidence since the grant of service connection and a consideration of the appropriateness of a "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  A staged rating compensates the veteran for variations in the disability's severity since the effective date of his award.  

The Veteran's PTSD is currently evaluated under Diagnostic Code 9411, in accordance with the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130.  Under the general rating formula, a 50 percent rating is warranted for "[o]ccupational and social impairment with reduced reliability and productivity" which may be due to such symptoms as
flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  
Id.

A 70 percent evaluation is warranted for "[o]ccupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood."  Id.  This impairment may be due to symptoms such as 
suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 
Id.

A maximum 100 percent evaluation is warranted for "[t]otal occupational and social impairment," which may be due to symptoms such as 
gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 
      Id.
      
After reviewing the evidence and affording the Veteran the benefit of the doubt, the Board finds that a rating of 70 percent is warranted for the Veteran's PTSD during the entire claims period.  The record did demonstrate several symptoms specifically contemplated by the 50 percent evaluation, such as disturbances of mood, anxiety, and short-term memory impairment.  It also identified more general symptoms of PTSD, including nightmares, irritability, suspiciousness, anger, flashbacks, and hypervigilance.  

The October 2011 VA examination noted that the Veteran had "occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks" but generally functioned satisfactorily.  The examination also stated, however, that the Veteran was "unable to establish and maintain effective work/school and social relationships because he is suspicious of others and is not motivated to seek these interactions."  Although the Veteran has been married for over 30 years, the examination also reported that he had "difficulty maintaining effective family role functioning" due to low frustration tolerance and sleep issues.  

In addition, although the Veteran reported no suicidal or homicidal ideation at the October 2011 VA examination, he later reported in a September 2012 substantive appeal that, had the question been framed differently, he would have admitted to having suicidal thoughts.  He also testified at the October 2013 Board hearing that he did not report suicidal ideation at the October 2011 VA examination because he was afraid he would be institutionalized.  He testified that he thought "at times" of hurting himself and had thought of committing homicide "a couple of times." 

Considering this evidence as a whole, the Board finds a balance of evidence with regard to whether a 70 percent rating is warranted prior to July 9, 2014.  Accordingly, the Board grants the Veteran the benefit of the doubt and assigns a 70 percent rating for this period.

For the period beginning July 9, 2014, the finds a 70 percent rating remains the most appropriate rating.  The record demonstrated symptoms specifically associated with a 70 percent evaluation, including suicidal ideation, depression affecting ability to function appropriately, and inability to establish and maintain effective relationships.  

The July 2014 VA examination noted sleep problems, nightmares, flashbacks, anger, irritability, memory and concentration deficits, hypervigilance, suspiciousness, emotional blunting, anxiety, and avoidance.  The examination described his social support network as "significantly limited" and found his ability to maintain or obtain gainful employment was "significantly impaired" by chronic PTSD and associated depression.  Also noted in the examination were suicidal ideation, homicidal ideation, and depression "more often than not."  

A June 2015 VA examination noted sleep problems, depression, anxiety, preoccupation with revenge, suicidal ideation, and memory loss for names of close relatives, the Veteran's own occupation, or his own name, although it also mentioned the Veteran was well oriented and demonstrated no abnormalities of speech or thought process.  Thus, a 70 percent evaluation is warranted for the period beginning July 9, 2014.
      
The Board has considered whether a total schedular rating is appropriate for the Veteran's PTSD.   The Board notes that the Veteran is entitled to TDIU effective July 9, 2014, but finds that the disability did not most nearly approximate the criteria for a 100 percent.  A 100 percent rating is warranted if the service-connected PTSD causes total occupational and social impairment, regardless of whether the Veteran has some, all, or none of the symptoms listed in the rating formula, and regardless of whether his symptoms are listed in the Rating Schedule. See Mauerhan v. Principi, 16 Vet. App. at 442-43; see also Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).   

In this case, the record does not demonstrate total occupational and social impairment for the period.  The October 2011 VA examination found that the Veteran had "occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks" and generally functioned satisfactorily, although he was "unable to establish and maintain effective work/school and social relationships."  The record also indicated that the Veteran did maintain limited relationships.  The June 2015 examination noted that the Veteran had been married for 34 years, stayed in touch with one out-of-town family member (but had no local friends), attended church regularly, and went to the casino with his wife.  The Board therefore finds that the preponderance of the evidence is against a finding that the severity of the Veteran's symptoms are contemplated by a 100 percent rating as his PTSD has not approximated total occupational or social impairment at any time during the relevant claims period. 38 C.F.R. §§ 4.7, 4.21.

Similarly, the Board finds that TDIU is not warranted for the period prior to July 9, 2014.  The Veteran obtained a Juris Doctorate and worked for almost two decades as an attorney.  Although the October 2011 VA examination noted an inability to establish and maintain effective relationships, it also found only an occasional decrease in work efficiency and stated the Veteran generally functioned satisfactorily.  The June 2015 VA examination noted that the Veteran "stated that he cannot have any 'authority' over him without fighting."  The record demonstrated limitations in the Veteran's ability to interact with others, but he was able to maintain a long-term relationship with his wife, attend church regularly, and go to the casino.  

VA examinations evaluating the Veteran's other service-connected disabilities noted limitations as well: residuals of the Veteran's fibula disability limit his ability to do physical activities but do not preclude sedentary work; acromioclavicular separation of the left shoulder likewise affected physical labor but not sedentary work; and hearing loss and tinnitus affect the Veteran's employment in that he tends to talk loudly.  Thus, the record demonstrates an ability to function in a sedentary situation in which the Veteran has minimal contact with others, and the Board finds the Veteran was capable of such employment prior to July 9, 2014.


Duties to Notify and Assist

VA has met its statutory and regulatory duty to notify in October 2010 and July 2014 letters.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5107; 38 C.F.R. §§ 3.159(b).  

Beyond the duty to notify, VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4), 3.326.  VA has obtained referenced VA and private records and provided multiple VA examinations that reviewed the evidence of record and included interviews with the Veteran.  Moreover, the AOJ complied with previous remand instructions, including obtaining additional VA treatment records and additional VA examinations.  Although the July 2014 VA examination did not assign a numerical code under the Global Assessment of Functioning (GAF) Scale, as requested in the remand, the Board finds the examination substantially complied with the Board's directions because the examination indicated the degree of social and occupational impairment caused by PTSD in its discussion of the evidence.  The Board therefore finds that VA met its duty to assist the Veteran.  



ORDER

Entitlement to an initial disability rating of 70 percent, but not higher, for posttraumatic stress disorder is granted.

Entitlement to a total disability rating based on individual unemployability prior to July 9, 2014 is denied




____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


